          Case 3:93-cr-00035-HDM Document 103
                                          102 Filed 05/20/20
                                                    05/19/20 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for MARK LEE MURRAY

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 3:93-CR-035-HDM
                                                           ORDER GRANTING
12                 Plaintiff,                              STIPULATION TO CONTINUE
                                                           MOTION DEADLINE
13          v.
                                                           (First Request)
14   MARK LEE MURRAY,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
18   TRUTANICH, United States Attorney, and ELIZABETH O. WHITE, Assistant United States
19   Attorney, counsel for the United States of America, and RENE L. VALLADARES, Federal
20   Public Defender, and KATE BERRY, Assistant Federal Public Defender, counsel for MARK
21   LEE MURRAY, that deadline to file the supplement to motion for compassionate release be
22   extended from May 21, 2020 to May 28, 2020.
23          This is the first stipulation to continue the deadline to file supplement to motion for
24   compassionate release. Counsel needs additional time to review medical records and speak
25   with the client located in Lompoc Federal Correctional Institution. Counsel requests to
26
          Case 3:93-cr-00035-HDM Document 103
                                          102 Filed 05/20/20
                                                    05/19/20 Page 2 of 2




 1   continue this deadline while exercise of due diligence, in the interests of justice, and not for
 2   any purpose of delay.
 3
         DATED this 19th day of May, 2020.
 4
 5
         RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
 6       Federal Public Defender                          United States Attorney
 7
         /s/ KATE BERRY                                    /s/ Elizabeth O. White
 8   By:____________________________                  By:_____________________________
 9     KATE BERRY                                         ELIZABETH O. WHITE
       Assistant Federal Public Defender                  Assistant United States Attorney
10     Counsel for MARK LEE MURRAY                       Counsel for the Government

11
12
13
14                                                 IT IS SO ORDERED.
15                                                             20th day of May, 2020.
                                                   DATED this _______
16
17
18                                                 HOWARD D. MCKIBBEN
                                                   UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                      2
